Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16877115, filed on 08/21/2020.  Claims 1-20 are now pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/21 and 12/09/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dixon et al. (US PG PUB 20160364966 A1).
With regards to claim 1, Dixon discloses a method performed by, a computing system having one or more processors and memory (Dixon, ¶ [0014];  system contains processors and memory), the method comprising: obtaining a video feed (Dixon, ¶ [0111];  video feed captures the video of premises); for a frame of the video feed, analyzing the frame to determine whether the frame includes a potential instance of an event (Dixon, ¶ [0114]; video feed reviewed to determine if motion event occurred); in accordance with a determination that the frame includes the potential instance of an event; determining for the event an event category from a plurality of predefined event categories (Dixon, ¶ [0113];  detected motion is categorized by reviewer); storing an indication of the event category (Dixon, ¶ [0113];  if detected motion event is a category of interest, then it must be stored) ;  determining whether the event category matches a predefined notification filter definition; in accordance with a determination that the event category matches the predefined notification filter definition, issuing an alert notification to a user client device (Dixon, ¶ [0113];  notification is sent if the detected motion event fits a categorized event); and in accordance with a determination that the event category does not match the predefined notification filter definition, refraining from issuing the alert notification (Dixon, ¶ 0392;  some events use push notification which automatically sent notifications such as when an intruder is detected.  Camera move events are pull notifications and are only sent when requested by the user.  Therefore, it is interpreted as not matching a predefined notification filter and does not send a notification).

With regards to claim 7, Dixon discloses the method of claim 1.
Dixon further discloses wherein the event category is one of: a person event category, a zone event category, an animal event category, a vehicle event category, an audio event category, and an alert event category.  (Dixon, ¶ [0117];  reviewer interested in events in a certain zone of interest). 

With regards to claim 8, Dixon discloses the method of claim 1.
Dixon further discloses wherein the zone event category comprises events involving a zone of interest (Dixon, ¶ [0117];  reviewer interested in events in a certain zone of interest).

With regards to claim 9, Dixon discloses the method of claim 8.
Dixon further discloses wherein the zone of interest is defined by a user of the computer system. (Dixon, ¶ [0117];  reviewer interested in events in a certain zone of interest).
With regards to claim 10, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 10.

With regards to claim 11, Dixon discloses the computer system of claim 10.
Dixon disclose the video feed comprises a plurality of frames; and the one or more programs further including instructions for: for each frame of the plurality of frames, assigning a confidence score to the frame (Dixon, ¶ 0058;  a threshold score is determined (confidence score) for a motion detection event.  The threshold score is interpreted to be a confidence score because if the value is high then it means a motion event occurred and the confidence is high as well).

With regards to claim 16, the claim limitations are essentially similar to those of claim 1.  Therefore, the rationale used to reject claim 1 is applied to claim 16.

With regards to claim 17, the claim limitations are essentially similar to those of claim 11.  Therefore, the rationale used to reject claim 11 is applied to claim 17.

With regards to claim 18, Dixon discloses the non-transitory computer-readable storage medium of claim 16.  
Dixon further discloses wherein the determination that the frame includes the potential instance of an event comprises: detecting the potential instance of the event; assigning a confidence score to the potential instance of the event; and in accordance with a determination that the confidence score meets one or more predetermined criteria, determining that frame includes the potential instance of the event (Dixon, ¶ 0058;  a threshold score is determined (confidence score) for a motion detection event.  The threshold score is interpreted to be a confidence score because if the value is high then it means a motion event occurred and the confidence is high as well.  If the threshold score is not met, then the event is not interpreted to be a motion detection event).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US PG PUB 20160364966 A1) in view of Laska et al. (US PG PUB 20160316256 A1) as cited in the IDS dated 12/09/2021.
With regards to claim 2, Dixon discloses the method of claim 1.  Dixon does not appear to explicitly disclose wherein issuing the alert notification comprises sending the alert notification for display on a lock screen of the user client device.
Laska discloses wherein issuing the alert notification comprises sending the alert notification for display of the user client device (Laska, ¶ [0163];  motion event notifications can be sent by SMS to user phone.  Therefore, it would be displayed on the user device).
Dixon and Laska are analogous art as they are in the same field of endeavor of motion detection and video surveillance.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that the event notification of Dixon is modified by utilizing sending the event notification to a user device as taught by Laska.
The motivation for doing so would have been because utilizing sending a notification to a user mobile phone allows the user to see the event notification in case of emergency at a more convenient time.
Dixon in view of Laska does not disclose where the notification is on display on a lock screen.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that the SMS notification can be displayed on the lock screen of a mobile device as it is common for any SMS or text messages to be previewed and displayed on a lock screen of a user mobile device.

With regards to claim 3, Dixon in view of Laska disclose the method of claim 2.
Dixon in view of Laska discloses wherein the alert notification is displayed on the lock screen under control of a dedicated application running on the user client device (Laska, ¶ [0085-[0086];  apps may be developed for the user device and therefore devices connected to these apps will send notifications to user).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 3.

 With regards to claim 4, Dixon discloses the method of claim 1.
Dixon does not appear to explicitly disclose wherein issuing the alert notification comprises sending the alert notification for display on a dedicated application running on the user client device.
Laska further discloses wherein issuing the alert notification comprises sending the alert notification for display on a dedicated application running on the user client device. (Laska, ¶ [0085]-[0086] and [0163];  notifications are sent for detected events and third party apps can be created in conjunction with the system.  Therefore, it would be obvious that notifications can be sent to these dedicated apps running on a user device).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 4.

With regards to claim 5, Dixon disclose the method of claim 1.
Dixon does not appear to explicitly disclose wherein sending the alert notification comprises sending the alert notification as an email and/or an SMS.
Laska further discloses wherein sending the alert notification comprises sending the alert notification as an email and/or an SMS. (Laska, ¶ [0163];  motion event notifications can be sent by SMS to user phone.  Therefore, it would be displayed on the user device).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 5.

With regards to claim 6, Dixon disclose the method of claim 1.
Dixon does not appear to explicitly disclose prior to sending the alert notification, storing a representation of the video feed so that it is browsable via the user client device, the representation including a time of the event and the event category.
Laska further discloses prior to sending the alert notification, storing a representation of the video feed so that it is browsable via the user client device, the representation including a time of the event and the event category. (Laska, ¶ [0115]-[0117];  video feed can be stored and time and event category could be viewed in the server system).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 6.

With regards to claim 15, the claim limitations are essentially similar to those of claim 3.  Therefore, the rationale used to reject claim 3 is applied to claim 15.

With regards to claim 20, the claim limitations are essentially similar to those of claim 6.  Therefore, the rationale used to reject claim 6 is applied to claim 20.

Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US PG PUB 20160364966 A1) 
 With regards to claim 12, Dixon discloses the computer system of claim 11.
Dixon further discloses wherein: the video feed includes a motion event; and the one or more programs further include instructions for: in accordance with a determination that the confidence score for at least one frame of the plurality of frames exceeds a predetermined threshold, denoting the motion event as involving a person (Dixon, ¶ 0058;  a threshold score is determined (confidence score) for a motion detection event based on the distance moved by a person.).
Dixon does not explicitly disclose wherein the motion event involves a person.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that a motion detection of an object could easily be applied to be a person.

With regards to claim 13, Dixon discloses the computer system of claim 11.
Dixon does not appear to explicitly disclose wherein the confidence score is based on the analysis of the frame at a first resolution.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that any analysis done from a captured video feed is obviously performed at a first resolution as any video feed has a resolution.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 14, the prior art on record and further searched prior art did not disclose nor make obvious the limitations wherein the confidence score is based on the analysis of the frame at a second resolution, greater than the first resolution in combination with the claims that claim 14 depend off of.  
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art on record and further searched prior art did not disclose nor make obvious the limitations determine that one or more frames of the plurality of frames include a person; obtain a second plurality of frames, the second plurality of frames preceding the motion event; for each frame in the second plurality of frames, analyze the frame to determine whether the image includes the person; 104248-5398-US6Preliminary Amendmentin accordance with a determination that one or more frames of the second plurality of frames do not include the person, denote the event as involving the person; and in accordance with a determination that one or more frames of the second plurality of images include the person, forgo denoting the event as involving the person.  Specifically, the prior art did not disclose detection the second plurality of frames that precede the motion event and denoting the frames as including a person in the specified determinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D SHIN/ Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667